DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 has been amended to require “the method of forming the probe for the glucose biosensor is a continuous process using a conveyor to continuously move the base substrate through one or more sputtering chambers during sputtering the first adhesion-promoting layer, sputtering the second surface-roughness-promoting layer and sputtering the platinum third layer” (italics added). There is no support in the Specification that all three layers can be deposited in a single chamber or more than three sputter chambers as claimed 21 reads. Examiner notes that para 0069 (see p. 9 Applicant’s Remarks filed 10/6/2022) teaches that each layer of the three layers is deposited in a separate sputter chamber.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 11-12, 21-22, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hori et al (US 2018/0030499) in view of Lee et al (US Patent No. 5,981,390).
With respect to claims 7-11, Hori discloses a method of forming a glucose sensor (i.e. glucose probe or biosensor) [100] (abstract; para 0002 and 0048), the method comprising providing a base substrate [21] of polyethylene terephthalate (PET) film, depositing a first adhesive layer [105] of Ti over the base substrate [21], depositing a third electrode layer [107] of Pt over the first adhesive layer [105], and depositing an enzyme layer (i.e. enzymatic catalyst) [110] of glucose oxidase over the third electrode layer [107] (para 0008, 0036, 0045-0046, 0054-0055, 0075, and 0080-0083). Hori further discloses both the first adhesive layer [105] and the third electrode [107] are deposited by sputtering in absence of oxygen (para 0072-0073 and 0083).
However Hori is limited in that a second layer between the first adhesive layer [105] of Ti and the third electrode layer [107] of Pt is not suggested.
Lee teaches a method of depositing a first platinum layer in an oxidation atmosphere to form an oxygen-containing platinum layer (i.e. PtO layer), and then depositing a second platinum layer in a complete inert atmosphere (e.g. absence of oxygen) directly on the PtO layer in order to help glue or adhere the second platinum layer to a substrate or underlayer and form an electrode (abstract), wherein fig. 1B teaches the first platinum layer is formed by sputtering with an oxidation atmosphere (i.e. presence of oxygen) via gas flow, and then sputtering the second platinum layer with only an inert atmosphere via gas flow (Example), wherein the PtO layer has a degree of surface-roughness promoting for the second platinum layer. Lee cites the advantage of sputtering the first platinum layer in the presence of oxygen, followed by sputtering the second platinum in the absence of oxygen as resulting in effectively gluing the second platinum layer to the substrate to form an electrode while preventing voids and hillocks forming in addition to preventing Ti from diffusing into the platinum (col. 2, lines 27-37; col. 7, lines 57-61; col. 8, lines 28-36).
It would have been obvious to one of ordinary skill in the art to sputter a layer of platinum in presence of oxygen as taught by Lee between the layer [105] of Ti and electrode layer [107] of Pt of Hori to gain the advantages of effectively gluing the electrode layer [107] of Pt to the base substrate to form the electrode while preventing voids and hillocks forming in addition to preventing Ti from diffusing into the electrode layer [107] of Pt.
With respect to claims 12, 22, and 26, the combination of Hori and Lee has Hori disclosing a thickness of the third electrode layer [107] of Pt is 0.005-0.3 m (50-300 nm) (para 0046), or specifically 100-200 nm (Table 1, Examples 1-4), and Lee depicting the PtO layer as approximately half the thickness as the platinum layer, resulting in the PtO layer having a thickness of approximately 50-100 nm.
With respect to claim 21, the combination of references Hori and Lee has Hori teaching the probe is formed by a continuous process that uses a conveyor (i.e. rotator) to continuously move (i.e. rotate) the base substrate through at least one sputter chamber to sputter deposit the first adhesive layer [105] and the third electrode [107] (para 0072-0073 and 0082-0083),and Lee teaching to sputter deposit the PtO and Pt which inherently requires using a sputter chamber (Example).
With respect to claim 25, modified Hori further discloses a thickness of the first adhesive layer [105] of Ti is 0.001-0.02 m (1-20 nm) (para 0045), or specifically 5-10 nm (Table 1, Examples 1-4).
Claims 13 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hori et al (US 2018/0030499) and Lee et al (US Patent No. 5,981,390) as applied to claim 7 above, and further in view of Slavcheva et al (Effect of sputtering parameters on surface morphology and catalytic efficiency of thin platinum films).
With respect to claims 13 and 23-24, the combination of references Hori and Lee is cited as discussed for claim 7. However the combination of references is limited in that parameters (e.g. power and pressure) for sputtering the third electrode layer [107] of Pt of Hori are not suggested.
Slavcheva teaches a method for sputtering thin platinum films (Abstract), wherein the thin platinum films are sputtered to a thickness of 25-600 nm by using parameters of a pressure of 68 mTorr and a power of 50-1750 W (2.1 Deposition of the platinum films), with optimal parameters of power and pressure being respectively 100 W and 68 mTorr (Abstract), wherein the pressure being 68 mTorr and power of 100 W results in the platinum film having a desired surface roughness as evidenced by Applicant’s fig. 7. Slavcheva cites the advantage of using the power and pressure as providing thin platinum films that are homogenous, highly developed surface with columnar structure beneficial to electrochemical behaviour (Abstract; 4. Conclusions).
It would have been obvious to one of ordinary skill in the art to use the parameters for sputtering Pt as taught by Slavcheva to sputter the Pt of the combination of references to gain the advantage of providing thin platinum films that are homogenous, highly developed surface with columnar structure beneficial to electrochemical behavior (such as in a glucose sensor of Hori). In addition it would have been obvious to one of ordinary skill in the art to use the parameters of Slavcheva as the parameters of Hori since Hori fails to specify parameter for sputtering the Pt, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Slavcheva has demonstrated sputtering thin platinum films at thickness between 25-600 nm using the parameters.


Response to Arguments
Applicant’s Remarks on p. 7-9 filed 10/6/2022 are addressed below.

112 Rejections
Claim 13 has been amended to clarify the second layer; these previous 2nd paragraph rejections are withdrawn.

103 Rejections
On p. 7-9, Applicant argues that the teachings of Hori and Lee are not compatible with each other, and therefore not combinable.
The Examiner respectfully disagrees. As pointed out by Applicant on p. 8, Lee is directed to improving adhesion between a platinum layer and a substrate by using a platinum oxide layer between the platinum layer and substrate, in addition to Lee acknowledging that the “Ti glue layer may greatly increase the adhesive strength” of the platinum layer to the substrate while the platinum oxide prevents Ti from diffusing into platinum layer in addition to suppressing voids and hillocks from forming (col. 2, lines 27-37; col. 7, lines 57-61; col. 8, lines 28-36); these would be beneficial to the primary reference Hori to further aid in adhering the electrode layer [107] of platinum to the substrate by essentially using two adhesion layers (i.e. adhesive layer [105] of Ti of Hori with the platinum oxide layer of Lee) and preventing the Ti from diffusing into the electrode layer [107] of platinum Hori while also preventing forming of voids and hillocks in Hori. Thus one of ordinary skill would be motivated to incorporate the platinum oxide layer of Lee between the adhesive layer [105] of Ti and electrode layer [107] of Ti of Hori to gain these benefits.
All other arguments on p. 9 to claims 13, 21, and 23-24 are directed towards the subject matter addressed in the 103 Rejections above and therefore have been addressed accordingly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794